DISSENTING OPINION
Donlon, Judge:
As stated in my dissent in C. O. Mason, Inc. v. United States, 49 Cust. Ct. 89, C.D. 2364, I am of opinion that defendant’s position here is correct. This protest was filed too late and should be dismissed. That is the only decision consistent with our *137decision in Pan American Standard Brands, Inc. v. United States, 43 Cust. Ct. 122, C.D. 2115, where we sustained the protests.
It is stating the obvious to say that no protest can be sustained unless it is timely, and that it can be timely only if there has been an antecedent liquidation which the importer has the statutory right to protest. We sustained the Pan American protests. Here, too, there has been a liquidation.
The authority of the collector to liquidate does not derive from the statute here held to be invalid. His authority to liquidate derives from section 505 of the Tariff Act of 1930. All that 19 U.S.C.A., section 1319 (the invalid statute), did was to authorize the Legislature of Puerto Kico to fix tariff duties on coffee. We have held that, as enacted by Congress, this was an unconstitutional delegation of the legislative power and, therefore, tariff legislation pursuant to it was void.
That is to say, the collector had no lawful right to assess the duties which he did assess. He had a lawful right, and in fact a duty, to liquidate entries; and on timely protest, we could, and, in the Pan American case did, direct appropriate reliquidation.
The sole recourse which Congress provides for an importer claiming injury because the collector has exacted unlawful duties, is by protest. Such protest must be timely. Here, the protest was not timely.